Citation Nr: 1728181	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-22 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel


INTRODUCTION

The appellant is a Veteran who served in the Army from April 1970 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
 
This matter was remanded by the Board in April 2015 to schedule a hearing for the Veteran. The Veteran testified before the undersigned Veteran's Law Judge regarding the issue of PTSD at a February 2017 Board Video Conference hearing, and a transcript of this hearing is of record.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has PTSD related to his military service.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have been met.
38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303. To substantiate a claim of service connection, there must be evidence of: (1) a current disability; (2) a disease, injury, or event in service; and (3) a nexus or causal relationship between the claimed disability and the disease, injury, or event in service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Specifically, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis conforming to specified diagnostic criteria (currently the DSM-5, previously the DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).

Generally speaking, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. See Cohen v. Brown, 10 Vet. App. 128, 142 (1997). That is to say, a stressor usually cannot be established as having occurred merely by after-the-fact medical nexus evidence. Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection. 38 U.S.C.A. § 1154(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may include statements conveying sound medical principles found in medical treatises. Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence. Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).

The Veteran does not argue and the record does not show that the claimed disability was the result of participation in combat with the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

The Veteran's military records show that he served in the United States Army from April 1970 to January 1978. Personnel records show that he was assigned to a United States Army hospital in Okinawa, Japan, and that his duty was "direct patient care." 

In November 2012, VA received a letter from a coworker of the Veteran, Mr. B. He stated that he and the Veteran had worked together since February 2003 and that within that time the Veteran told him of how he assisted with performing abortions during his military service. The Veteran expressed to him how he felt forced to do this and that memories of the events has led to nightmares. 

The Veteran filed his initial claim for service connection for PTSD to include severe anxiety and depression in December 2012. 

In February 2013, the Veteran submitted a statement conveying his experiences serving in the burn unit and abortion clinic in Okinawa, Japan that he alleges served as his in-service stressors. He stated that he was assigned to work at the US Army Hospital, Camp Kue Okinawa, from 1972 to 1974; working in the burn unit intensive care recovery and surgical recovery. He stated that in the burn unit he treated individuals with 3rd and 4th degree burns that looked like burnt meat. He stated that one of his jobs was to help take burn patients out of their bed and put them in a soaking tank daily for cleaning. One particular time when he did this, the patient screamed and begged them not to touch him, and once he put him in the tank and pulled he hands back, he saw that his hands were covered in human flesh. The Veteran says he has never been the same since seeing/ hearing this. He stated that it caused him to become a vegetarian for a while because he could not stand seeing or eating any meat, he now only eats meat well done. He also relayed a story of recently going on a cruise, ordering a steak, cutting into a steak and finding it to be red and bloody inside. As a result he could not eat it and it caused him to have flashbacks. The Veteran also stated that he worked in the abortion clinic/ surgical recovery unit every Thursday. He stated that the commanding officer assigned him to the task of cleaning up the women after the procedure. When the Veteran objected, the commanding officer told him it was a direct order and threatened him with jail at Leavenworth. The Veteran stated that he had to clean a lot of blood from the women's vaginas and surrounding area. He stated that working in the abortion clinic haunts him today and played a large part in his divorce. He also has nightmares about it. 

In February 2013, VA psychiatrist, Dr. F. provided a medical opinion in which he stated that he had been seeing the patient since August 2012, had personally reviewed the Veteran's medical and psychiatric history, and had discussed the circumstances of his military service with him. Dr. F. stated that the Veteran has a diagnosis of PTSD, and opined that the Veteran did not seem to have any other risk factors that may have precipitated his disability other than his military service. He found that it is at least as likely as not that the Veteran's PTSD is a direct result of events in service; specifically working in the burn unit and abortion clinic. 

In April 2014, VA received a response from DPRIS which stated "we reviewed the historical records available to this office and were unable to document that the US Army Hospital in Okinawa had a Burn Ward and that abortions for service personnel and service spouses were performed." 

Medical records from VAMC Nashville, Tennessee dated February 2017 include a diagnosis of PTSD and depression with anxiety from Dr. F. He noted that the Veteran gets flashbacks secondary to working in the abortion clinic, regarding being forced to participate in abortions, and secondary to working in the burn unit. 

As stated above, the Veteran was afforded a video conference hearing before the undersigned Veterans law Judge in February 2017. During the hearing the Veteran testified that he was ordered, against his objection, to clean up the women after their abortion procedures. He testified that he presumes the women came from Okinawa and Vietnam. He stated that he was told to keep his mouth shut about it and that he was stressed from not being able to say anything because he did not believe in abortions. He testified that his work there lasted approximately six months and that it "tore up" his life and marriage. He also testified that he worked in the burn unit and that red meat causes him to have flashbacks. 

Subsequent to the Hearing, the Veteran submitted additional evidence to corroborate his in service stressors. 

First, he submitted information from the Congressional Research Service; an article entitled "Abortion Services and Military Medical Facilities" written in January 2013 by David F. Burrelli, a specialist in military manpower policy. On page 3, Burrelli states "in certain situations, such as in Vietnam (1961-1975), military medical facilities generally did not provide abortion services. Instead, medical evacuations to other countries that had available procedures (Japan, for example) provided access to abortion services." 

Second, the Veteran submitted a book entitled "Officer, Nurse, Woman: the army nurse corps in the Vietnam War" published in 2010 by The Johns Hopkins University Press, and written by Kara Dixon Vuic. On pages 132-133, Vuic states "Frank Chamberlin, commander of the 17th Field Hospital in An Khe, facilitated trips on unpublicized air force flights to Japan for nurses and other women who wanted abortions... Chief Nurse in Vietnam, Barbara E. Lane, wrote in May 1972 that 'nurses should have abortions performed at the U.S. Army Hospital Saigon instead of at an army hospital in Okinawa.'" 

Finally, the Veteran submitted an End of Tour Report, dated May 30, 1972, written by Lieutenant Colonel Barbara Lane. On page 7, the report stated that "pregnant military women who wish to have a therapeutic abortion are [evacuated] to Okinawa."

Analysis

In this case, the Board finds that the evidence now reasonably supports finding that the requirements for an award of service connection for PTSD are met.

The Veteran contends that he currently suffers from PTSD in the form of nightmares and flashbacks as a result of experiencing stressors during his military service working in an abortion clinic and burn unit in a United States military hospital in Okinawa, Japan. 

As stated above, the Veteran has a current diagnosis of PTSD from Dr. F., both in his February 2013 medical opinion and his February 2017 VAMC Nashville, Tennessee medial record notes. Thus, The Board finds that the evidence now reasonably establishes that the Veteran currently has a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  Turning to the issue of medical evidence of a link, or causal nexus, between current symptomatology and the alleged in-service stressor, the Board finds that such nexus has been established via Dr. F.'s February 2013 medical opinion. 

With respect to the issue of whether there is credible supporting evidence that the claimed in-service stressor actually occurred, the Board finds that the evidence of record is both against and in support of the Veteran's claim. While Dr. F. has linked the Veteran's current PTSD to events that he alleges occurred in service, a stressor usually cannot be established as having occurred merely by after-the-fact medical nexus evidence. Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). Furthermore, as stated above, the DPRIS was unable to unable to document/ concede that the US Army hospital in Okinawa had a burn ward or that abortions for service personnel and service spouses were performed. 

However, both the Congressional Research Service article and the book entitled "Officer, Nurse, Woman" confirm that abortions for military personnel did occur in Japan. The End of Tour Report from Lieutenant Colonel Barbara Lane confirms that abortions for military personnel took place at a U.S. military hospital in Okinawa, Japan.  The Veteran's military personnel records confirm that he was stationed at the U.S. Army Hospital in Okinawa, Japan and was assigned the duty of direct patient care. His personnel ratings were signed by the wardmaster and head nurse of the recovery room which suggests his duties included those involved with surgical recovery.  The congressional report, book, and End of Tour report do not go towards proving that a burn unit existed at the U.S. Army Hospital in Okinawa, but do go toward corroborating the Veteran's claims that he assisted in performing abortions there. 

The lay statements from Mr. B. cannot serve to corroborate the Veteran's claim as Mr. B. did not observe or experience the Veteran's described experiences in the abortion clinic. However, the Board does find the Veteran's statements to be competent and credible. Thus, the Board finds that the evidence is sufficient to at least establish equipoise in regard to the Veteran's claimed abortion clinic stressor. 

In light of the foregoing, the Board finds that the evidence regarding criteria for entitlement to service connection for PTSD is at least in relative equipoise. Resolving the benefit of the doubt to the Veteran, the Board finds that service connection for PTSD is warranted. U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

To the extent that the record contains various psychiatric diagnoses, the Board finds that a full grant of the benefit sought on appeal has been awarded in the grant of service connection for PTSD.


ORDER

Service connection for PTSD is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


